The defendant was convicted of forgery and sentenced to the penitentiary for the period of five years.
A motion for a new trial was made and denied and a notice of appeal from this order and also from the judgment was given as provided by section 1239 of the Penal Code. No further proceeding seems to have been taken by appellant, probably for the reason that his counsel were satisfied after deliberation that no error was committed during the trial that would justify a reversal of the judgment. At any rate, an examination of the record convinces us that no reason exists for an interference with the action of the trial court, and the judgment and the order are affirmed.
Chipman, P. J., and Hart, J., concurred. *Page 300